                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:19-CV-39-D

 CARSTON EXUM,                                  )
           Plaintiff,                           )
                                                )
        v.                                      )                    ORDER
                                                )
 NANCY A. BERRYHILL,                            )
 in her capacity as Acting Commissioner of      )
 the United States Social Security              )
 Administration,                                )
                 Defendant.                     )

       This matter is before the clerk on the prose plaintiffs motion to deny defendant's motion

for extension oftime [DE-8]. On February 19, 2019, the clerk granted the defendant's motion for

extension oftime [DE-5]. Consequently, plaintiffs motion is DENIED as moot.



       SO ORDERED. This the 1st day of March, 2019 .



                                                          .ef!Z~
                                                          Clerk of Court
